929 F.2d 599
55 Fair Empl. Prac. Cas. (BNA) 1024,56 Empl. Prac. Dec. P 40,750James KIMBROUGH, Plaintiff-Appellee,v.BOWMAN TRANSPORTATION, INC., Defendant-Appellant.
No. 89-7400.
United States Court of Appeals,Eleventh Circuit.
April 9, 1991.

Carol R. McGriff, Bowman Transp., Inc., Conley, Ga., for defendant-appellant.
Robert L. Wiggins, Jr., Michael Quinn, Gordon, Silberman, Wiggins & Childs, P.C., Birmingham, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Alabama;  U.W. Clemon, Judge.


1
Before JOHNSON and CLARK, Circuit Judges, and BROWN*, Senior District Judge.

BY THE COURT:

2
The parties joint motion to withdraw the suggestion of rehearing en banc and the motion to remand for determination of attorneys' fees, based on settlement, is GRANTED.  The panel opinion, published at 920 F.2d 1578 (11th Cir.1991) is VACATED.  The judgment of the district court is VACATED and the case is REMANDED to the district court with instructions that the case be dismissed.  United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).



*
 Honorable Wesley E. Brown, Senior U.S. District Judge for the District of Kansas, sitting by designation